Sognier, Judge.
In State v. Pike, 253 Ga. 304 (320 SE2d 355) (1984), the Supreme Court reversed the decision of this court on the ground that under the provisions of OCGA § 5-6-48 an appellate court may order a trial *247court to supplement the record to show what transpired at trial. The Supreme Court issued such an order and the supplemented record disclosed the clothing worn by appellant bore no distinctive markings and was not distinguishable from common street clothing. The Supreme Court then reversed the decision of this court and also found the appellant’s other enumeration of error without merit. Hence, our decision in Pike v. State, 169 Ga. App. 358 (312 SE2d 808) (1983) was vacated, and the judgment of the trial court is affirmed.
Decided January 4, 1985.
Jay W. Bouldin, for appellant.
Robert E. Keller, District Attorney, David C. Marshall, Assistant District Attorney, for appellee.

Judgment affirmed.


Banke, C. J., Deen, P. J., McMurray, P. J., Birdsong, P. J., Carley, Pope, Benham, and Beasley, JJ., concur.